                                  ISTRIC
                             TES D      TC
                           TA

                                                               O
                      S




                                                                U
                     ED




April 30, 2019                                                   RT
                 UNIT




                                                                   R NIA

                                                          to
                 NO




                                            me   s Dona
                               J u d ge J a
                                                                   FO
                  RT




                                                                LI




                          ER
                     H




                                                               A




                               N                               C
                                                 F
                                   D IS T IC T O
                                         R
